Title: To George Washington from Major General William Heath, 9 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandeville’s [Dutchess County, N.Y.]July 9. 1779
        
        I do myself the honor to forward, to be disposed of as your Excellency may direct, Fra[nci]s Wynn & Jeremiah Olnes prisoners of war taken at Pound ridge the 2d Instant & Sent here the last Evening. Also take the Liberty to enclose a Complaint made against Lt Colo. Loring with the opinion of a Court of enquiry thereon. beg to be informed whether it is your Excellencys pleasure to refer the matter to a General Court martial of the line, or that a General Court martial be appointed in the Division. If the lat[t]er, reques⟨t⟩ that the Complaint & opinion of the Court of enquiry may be Sent back.
        Cap. Flowers of Colo. Greatons Regt is importuning a furlough to Visit his Family who are Sick. Apprehending that it would be disagreable to your Excellency to furlough any officers at this time I have endeavor’d to disuad⟨e⟩ him, but, he informs me that unless he can

obtain a furlough he Shall apply for leave to resign his Commission. in this view of the matter I wish your Excellencys direction.
        Gen: duPortail has not yet been over to lay out the works. I have the honor to be with the greatest respect, Your Excellency’s Most obedt Servt
        
          W. Heath
        
      